Swerdloff v Swerdloff (2022 NY Slip Op 01279)





Swerdloff v Swerdloff


2022 NY Slip Op 01279


Decided on March 01, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 01, 2022

Before: Gische, J.P., Oing, Kennedy, Mendez, Shulman, JJ. 


Index No. 304222/17 Appeal No. 15411 Case No. 2020-04993 

[*1]Alan Swerdloff, Plaintiff-Respondent,
vJill Swerdloff, Defendant-Appellant.


Law Office of William S. Beslow, New York (William Beslow of counsel) f0r appellant.
Cardi & Edgar, LLP, New York (Dawn M. Cardi of counsel), attorney for the children.

Order, Supreme Court, New York County (Michael L. Katz, J.), entered December 7, 2020, which to the extent appealed from as limited by the briefs, granted the cross motion of the attorney for the children, Dawn M. Cardi, Esq. (the AFC), for an order directing defendant mother to pay her pro rata share of the AFC's outstanding invoices by December 28, 2020, unanimously affirmed, with costs.
The court properly directed both parties to pay their pro rata shares of any outstanding invoices to the attorney representing the children in these divorce proceedings (see Matter of Donna Marie C. v Kuni C., 134 AD3d 430, 431-432 [1st Dept 2015]). Further, the order did not expressly or otherwise prohibit the mother from challenging the amount of the AFC's invoiced fees or asserting a defense of legal malpractice, and therefore was not improper on the basis that it deprived the mother of those rights (see generally Venecia V. v August V., 113 AD3d 122 [1st Dept 2013]).
We have considered the mother's remaining arguments and find them unavailing. 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 1, 2022